NUMBER 13-14-00126-CV

                COURT OF APPEALS
           THIRTEENTH DISTRICT OF TEXAS
            CORPUS CHRISTI - EDINBURG


               IN RE THOMAS AGRESTI


           On Petition for Writ of Mandamus.


               NUMBER 13-14-00149-CV

                COURT OF APPEALS
           THIRTEENTH DISTRICT OF TEXAS
            CORPUS CHRISTI - EDINBURG


IN RE ING AMERICA EQUITIES, INC. AND SECURITY LIFE OF
            DENVER INSURANCE COMPANY


           On Petition for Writ of Mandamus.


               NUMBER 13-14-00154-CV

                COURT OF APPEALS
           THIRTEENTH DISTRICT OF TEXAS
            CORPUS CHRISTI - EDINBURG
    IN RE AMERICAN GENERAL LIFE INSURANCE COMPANY AND
            AMERICAN INTERNATIONAL GROUP, INC.


                      On Petition for Writ of Mandamus.


                           NUMBER 13-14-00168-CV

                           COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS
                       CORPUS CHRISTI - EDINBURG


 IN RE NELSON P. TODD, ORCHARD FINANCIAL GROUP, LLC, AND
              ORCHARD ADMINISTRATORS, LLC


                      On Petition for Writ of Mandamus.


                                      ORDER

  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      There are four original proceedings pending in this Court arising from the same

trial court cause number and concerning the trial court’s May 21, 2013 order denying

relators’ motions to dismiss based on a forum selection clause: In re Agresti, filed in

cause number 13-14-00126-CV, In re ING America Equities, Inc. and Security Life of

Denver Insurance Company, filed in cause number 13-14-00149-CV, In re American

General Life Insurance Company and American International Group, Inc., filed in cause

number 13-14-00154-CV, and In re Nelson P. Todd, Orchard Financial Group, LLC, and

Orchard Administrators, LLC, filed in cause number 13-14-00168-CV.


                                              2
      Real parties in interest, Dr. Rosario Parra as Trustee of the Raul A. Marquez Trust

and Dr. Raul A. Marquez, have filed an unopposed motion to consolidate all writs of

mandamus that have been filed or that will be filed stemming from the trial court order

signed on May 21, 2013. The Court, having examined and fully considered the motion to

consolidate, is of the opinion that the motion should be and is GRANTED. These cases

will be consolidated for purposes of the record and briefing.

      Real parties in interest, Dr. Rosario Parra as Trustee of the Raul A. Marquez Trust

and Dr. Raul A. Marquez, have further filed an unopposed second motion for extension

of time to file their response in each of these causes. The Court GRANTS the motion for

extension and orders that the real parties’ response to the petitions for writ of mandamus

is due on or before March 31, 2014. Similarly, any others whose interest would be directly

affected by the relief sought should also file their response on or before March 31, 2014.

See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.


                                                       PER CURIAM


Delivered and filed the
19th day of March, 2014.




                                                3